[a
oe
a4
©
zZ
pL
Q
ea
=

 

Case HORS RR, Bocument 88 Eved OeOs/s9 Pager att
PORTALE|RANDAZZO

James A. Randazzo, Esq. . .
jrandazzo@portalerandazzo.com Status Conf. is adjourned from July

Direct Dial: 914-359-2410 24, 2020 until Sept. 16, 2020 at
11:30 am. Clerk of the Court

June 2, 2020 requested to terminate the motion
VIA ECF (doc. 88).
Honorable Nelson S. Roman Dated: ,
United States District Court Pall fo
Southern District of New York BO REED a
300 Quarropas Street fo pw

White Plains, New York 10606

 

~ Nelson S. Roman, U.S.D.J.

Re: Anthony DiPippo v. County of Putnam, et al.
17 Civ. 7948 (NSR) (JCM)

Dear Judge Roman:
This firm represents the Defendants in the above matter. On consent, I am requesting that

the status conference scheduled for July 24, 2020 at 11:30 a.m. be adjourned to a date after August
3, 2020 as Magistrate Judge McCarthy has stayed discovery until that date. (See June 1, 2020

 

Minute Entry).

Thank you for your courtesies.

Respectfully,

QD
fo

James A. Randa
JAR/cp
Enclosure
oe: Counsel of Record (Via ECF)

 

245 MAIN STREET SUITE 340 WHITE PLAINS, NY 10601
WWW.PORTALERANDAZZO.COM

MAIN: 914-359-2400 | Fax: 914-801-5447
